Citation Nr: 0207787	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-11 766A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for lipomas, anterior chest 
and back, claimed as liposarcoma, as a result of exposure to 
herbicides.

(The issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits in the original 
amount of $19,322.07, will be the subject of a separate 
decision of the Board to be issued under docket number 99-11 
692A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1966 to April 1968.

2.	On July 13, 2001, prior to the promulgation of a 
decision in the appeal, the Department of Veterans Affairs, 
Regional Office (RO), received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board of Veterans' Appeals 
(Board) may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2001).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2001).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  On July 13, 2001, the RO received the 
appellant's written withdrawal.  While an October 2001 letter 
indicates that the appellant wanted to continue the appeal, a 
December 2001 letter confirms that he wanted to withdraw the 
matter, and he subsequently has not indicated anything to the 
contrary.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



